FILED
                             NOT FOR PUBLICATION                             AUG 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDGARDO ANTONIO LOPEZ                            No. 08-73961
SALAZAR,
                                                 Agency No. A070-866-012
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Edgardo Antonio Lopez Salazar, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Substantial evidence supports the agency’s determination that the threatened

kidnaping at Lopez’s school and the disturbance at his grandmother’s house, even

considered cumulatively and viewed from Lopez’s perspective as a child, do not

rise to the level of past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182

(9th Cir. 2003) (unfulfilled threats “constitute harassment rather than

persecution”); see also Hernandez-Ortiz v. Gonzalez, 496 F.3d 1042, 1046 (9th

Cir. 2007). Accordingly, because the BIA determined that Lopez failed to

establish past persecution, the BIA did not abuse its discretion in rejecting his

claim for humanitarian asylum. See 8 C.F.R. § 1208.13(b)(1)(iii).

      Substantial evidence also supports the agency’s determination that Lopez

failed to establish an objective basis for his fear of future persecution due to

changed country conditions in El Salvador, including the political prominence of

the ARENA party and the FMLN’s participation in electoral politics. See

Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002) (where there is no past

persecution “the IJ and the BIA are entitled to rely on all relevant evidence in the

record, including a State Department report, in considering whether the petitioner


                                           2                                       08-73961
has demonstrated that there is good reason to fear future persecution”). We reject

Lopez’s contention that the single incident of violence by an FMLN politician

described in the 2006 Country Report compels a different conclusion.

Accordingly, Lopez’s claim for asylum fails.

        Because Lopez failed to establish eligibility for asylum, his claim for

withholding of removal necessarily fails. See Zehatye v. Gonzales, 453 F.3d at

1190.

        Finally, substantial evidence supports the agency’s denial of CAT relief

because Lopez failed to establish it is more likely than not he will be tortured if he

returns to El Salvador. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747-748 (9th

Cir. 2008).

        PETITION FOR REVIEW DENIED.




                                            3                                     08-73961